El Juez PeesideNte Señob, Del Tobo
emitió la opinión del tribunal.
Este es un pleito de injunction iniciado por Sergio Torrue-lla Cortada en la Corte de Distrito de Ponce contra la socie-dad civil agrícola e industrial Sucesión Serralies en solicitud de que se dicte sentencia ordenando a la demandada que se abstenga perpetuamente de extraer agua de los pozos cons-truidos en su propiedad a la distancia en que los mismos se encuentran de otro pozo perteneciente al demandante cons-truido en su finca, con imposición de costas, gastos y hono-rarios de abogado.
Contestó la demandada, fué el pleito a juicio y la corte lo resolvió por sentencia de abril 27, 1939, declarando la demanda sin lugar, con costas, pero sin incluir honorarios de abogado por tratarse de cuestiones técnicas debatibles. Y es contra esa sentencia que se ha interpuesto el presente recurso de apelación, habiendo una y otra parte presentado amplios alegatos reveladores de un estudio detenido e inte-ligente de todas las cuestiones envueltas.
De las alegaciones y dé la estipulación que ambas partes presentaron para los efectos del juicio en su fondo, resultan aceptados los siguientes hechos:
El demandante es dueño de una finca rústica de treinta y ocho cuerdas, según los títulos, y cincuenta y cuatro, según mensura, ubicada en el barrio de Machuelo Abajo, sitio Monte Grande, término municipal de Ponce, y la demandada es dueña de un condominio de úna tercera parte y arrendataria del remanente de otra finca colindante con la del demandante, de novecientas veinte y ocho cuerdas.
Ambas fincas estuvieron arrendadas a una sola persona, qúien, hace más de treinta años, a fin de regar las cañas *282dulces que en una y otra cultivaba, alumbró aguas del sub-suelo de las dos, estableciendo una planta de irrigación com-puesta de doce pozos tubulares en batería conectados por un tubo horizontal, quedando enclavados siete de los pozos y el aparato de succión en la finca del demandante y cinco pozos y el punto de descarga en la finca de la demandada.
Con esa planta, movida por un solo motor, regaba el arren-datario diez y seis cuerdas de la finca del demandante y cierto número de cuerdas de la finca de la demandada — de ciento setenta y cinco a ciento ochenta, según declaración del tes-tigo de la demandada no controvertida por el demandante, James Marvin Giles.
El riego de ambas fincas continuó en la misma forma después que el arrendatario cesó de cultivarlas por haber terminado su contrato, pasando la de novecientas cuerdas a la demandada y la de treinta y ocho al demandante que la arrendó a Vidal Febles por término de cuatro años a partir de julio 1, 1937, subarrendándola Febles a la demandada, hasta que recientemente la demandada, sin permiso ni licen-cia del demandante y contra su voluntad, construyó dos pozos, profundos a 18.15 y a 34.42 metros del último pozo del deman-dante que es uno de los construidos hace más. de treinta años por el arrendatario entonces de su finca, quedando los tres pozos en línea recta. Una vez instalados los nuevos pozos, la demandada abandonó los antiguos y riega sus cultivos en ambas fincas con el agua que de ellos obtiene.
Hasta ahí los hechos no controvertidos. El conflicto surge cuando el demandante sostiene que la demandada actuó en contra de la ley — artículos 22, 23 y 24 de la Ley de Aguas- — • y su actuación le causa daños de consideración, de difícil jus-tiprecio e imposible reparación, porque se apropia de aguas del subsuelo de su finca, distrayéndolas de su corriente natural, con detrimento de sus labores agrícolas, careciendo para hacer valer su derecho de todo otro recurso rápido y eficaz -en el curso ordinario -de la ley que no sea el de injunction perpetuo que ejercita, y cuando la demandada replica que *283habiéndose alumbrado al mismo tiempo las aguas para el riego de ambas fincas en las proporciones indicadas y nsá-dose los doce pozos construidos en ellas como una unidad de riego, la construcción de los nuevos pozos es una mera sustitución de los viejos y no un nuevo alumbramiento, y que el injunction no procede por no baber el demandante demos-trado que ba sufrido perjuicios, ya que sigue contando a vir-tud del producto de sus pozos antiguos no obstante la merma advertida, con más agua que la que proporcionalmente corres-pondió a su finca desde un principio.
Conocemos cómo decidió el conflicto la corte sentenciadora. ¿Fue su decisión correcta? Véamoslo.
Para no bacer demasiado extensa esta opinión y para no incurrir en repeticiones innecesarias, en vez de estudiar separadamente cada uno de los errores que señala el apelante en su alegato de más de ciento cincuenta páginas, algunos de los cuales se refieren a los razonamientos de la sentencia y no a la sentencia misma, nos enfrentaremos desde un principio al problema a decidir en su totalidad, partiendo de los becbos aceptados y de los que siguen que declaró probados la corte sentenciadora, correctamente a nuestro juicio, fundándose en la evidencia practicada. Son así:
“La planta de doce pozos, antes de establecerse los dos posos profundos, producía alrededor de ochocientos galones por minuto y, cuando la bomba vieja estaba en mejores condiciones, producía hasta mil quinientos galones por minuto.
“Los pozos profundos construidos por la demandada producen de novecientos a novecientos veinticinco galones por minuto.
“La bomba vieja que había en los terrenos del demandante tenía un motor de cincuenta caballos de fuerza y la bomba que tiene ahora el demandante Torruella tiene un motor de siete y medio caballos de fuerza.
“Actualmente con el agua de los dos pozos profundos se riegan ochenta cuerdas de la finca de Sucesión J. Serrallés y once o doce de la finca del demandante Torruella, que están sembradas de caña.
“Se ha probado, además, que los dos pozos profundos construi-dos por la demandada, cuando están funcionando, merman las aguas que surgen por' los pozos instalados en la finca del demandante Torruella.
*284"Según la declaración del Ingeniero Fernando Sosa, perito del demandante, la bomba de siete y medio caballos de fuerza que fué instalada por el demandante Torruella en su finca y que cubre dos de los siete pozos que quedan en la misma, extrae de esos dos pozos una cantidad de agua de cuatrocientos o cuatrocientos cincuenta galones por minuto. Y declaró, además: que cuando funcionaban al mismo tiempo l'a bomba de la Sucesión J. Serrallés y la bomba del demandante Torruella, la del demandante Torruella daba menos agua; es decir, una diferencia (merma) de cien galones por minuto.”
La ley que rige la materia es la de Aguas que es en substancia la misma Ley de Aguas de junio 13, 1879, hecha extensiva a Puerto Pico en 1886 — Compilación de 1911, pág. 485 y siguientes — y los artículos que de ella se invocan, dicen, copiados a la letra:
"Artículo 22. Cuando se buscare el alumbramiento de aguas subterráneas por medio de pozos artesianos, por socavones o gale-rías, el que las hallare e hiciese surgir a la superficie del terreno será dueño de ellas a perpetuidad, sin perder su derecho aunque salgan de la finca donde vieron la luz, cualquiera que sea la direc-ción que el alumbrador quiera darles mientras conserve su dominio.
"Si el dueño de las aguas alumbradas no constituyese acueducto para conducirlas por los predios inferiores que atraviesan y las de-jase abandonadas a su curso natural, entonces entrarán los dueños de estos predios a disfrutar del derecho eventual que les confieren los artículos 5 y 10 respecto de los manantiales naturales superiores, y el definitivo que establece el 10, con las limitaciones fijadas en los artículos 7 y 14.
"Artículo 28. — El dueño de cualquier terreno puede alumbrar y apropiarse plenamente por medio de pozos artesianos y por so-cavones o galerías las aguas que existen debajo de la superficie de su finca, con tal que no distraiga o aparte aguas públicas o privadas de su corriente natural.
"Cuando amenazare peligro de que por consecuencia de las labo-res del pozo artesiano, socavón o galería se distraigan o mermen las aguas públicas o privadas destinadas a un servicio público o a un aprovechamiento privado preexistente, con derechos legítimamente adquiridos, el Alcalde, de oficio, a excitación del Ayuntamiento en el primer caso, o mediante denuncia de los interesados en el segundo, podrá suspender las obras.
*285“La providencia del alcalde causará estado si de ella.no se re-clama dentro del término legal ante el Gobernador de la provincia, quien dictará la resolución que proceda previa audiencia de los interesados y reconocimiento y dictamen pericial.
Artículo 24. Las labores de que habla el artículo anterior para alumbramientos no podrán ejecutarse a menor distancia de 40 metros de edificios ajenos, de un ferrocarril o carretera ni a menos de 100 de otro alumbramiento o fuente, río, canal, acequia 6 abrevadero público sin la licencia correspondiente de los dueños, o en su caso del ayuntamiento, previa formación de expediente, ni dentro de la zona de los puntos fortificados sin permiso de la autoridad militar.
“Tampoco podrán ejecutarse estas labores dentro de una perte-nencia minera sin previa estipulación de resarcimiento de perjuicios. En el caso de que no hubiera avenencia la autoridad administra-tiva fijará las condiciones de la indemnización, previo informe de peritos nombrados al efecto.”
Para la debida comprensión de la realidad existente en este caso y por tanto para la recta aplicación de la ley, debe tenerse bien presente que el derecho del dueño de una finca a las aguas que corren por el subsuelo de la misma, no es absoluto. “Nuestra legislación positiva”, se dice en A. Maura, Dictámenes, seleccionados y clasificados por Miguel Maura Gamazo y José Komero Valenzuela, Tomo II, pág. 403, “no atribuye la vena subterránea al dueño del suelo, tam-poco al minero del subsuelo; adjudícala a quien se la apropia con obras de alumbramiento, captándolas, Haciéndolas surgir y Habilitándolas para el disfrute.”
Hace más de treinta años el arrendatario de las fincas colindantes de ambas partes en este pleito alumbró las aguas que corrían por su subsuelo, las captó, las Hizo surgir .y las Habilitó para ser disfrutadas como las disfrutó regando- diez y seis cuerdas de la finca del demandante y ciento setenta de la finca de la demandada. Y así continuó el disfrute por mucHos años. Terminó el contrato y el arrendatario rein-tegró a sus arrendadores la posesión material de sus fincas con la valiosa mejora de los pozos en ellas construidos for-mando una unidad de riego.
*286Como de hecho ambas fincas siguieron siendo cultivadas bajo nna sola dirección, se continuó regándolas sin dificultad. La dificultad surgió cuando la demandada, dueña de una parte y arrendataria del resto de la finca de mayor extensión, actuando por su propio acuerdo, construyó en ella dos nuevos pozos para el disfrute de las aguas y como obtuviera resul-tado favorable, abandonó los antiguos y continuó regando con los pozos nuevos tanto las tierras cultivadas en su finca como las cultivadas en la finca del demandante que tenía subarrendada.
La construcción de los nuevos pozos se hizo a 18.15 y 34.42 metros del último de los antiguos existentes en la finca del demandante. Como sabemos, la ley ordena que la distancia cuando las labores para el alumbramiento se realizan exis-tiendo otro alumbramiento, no deberá ser menor de cien metros. En tal virtud si dichos nuevos pozos implicaran un nuevo alumbramiento, bastaría simplemente aplicar la ley a los hechos sin más razonamientos para decidir el caso en favor del demandante.
Pero ¿constituye dicha construcción un alumbra-miento distinto del realizado por el arrendatario de ambas fincas desde hace más de treinta años? Si esa pregunta puede contestarse en la negativa, entonces la situación cambia por completo y el caso debe resolverse en contra del demandante como lo resolvió la corte sentenciadora.
Volvamos a la ley. “Cuando se buscare el alumbramiento de aguas subterráneas por medio de pozos .... el que las hallare .... será dueño de ellas a perpetuidad . . . .” dice el art. 22 de la ley transcrito íntegro anteriormente. Aquí el arrendatario de ambas fincas buscó aguas en el subsuelo de las mismas, las halló y se apropió de ellas para regar sus tierras labrantías en la proporción que conocemos. El alum-bramiento se hizo al mismo tiempo y al mismo tiempo surgió por consiguiente el derecho de ambos dueños para cuyo bene-ficio último actuó su arrendatario. Ni el derecho de la deman-dada es preexistente al derecho del demandante, ni el de éste al de aquélla.
*287¿Estaban supeditados esos derechos ja la obtención de las aguas por los medios usados por el arrendatario o podían emplearse otros a voluntad de los dueños?
A nuestro juicio una vez que las aguas se alumbraron, los medios de utilización de las mismas deben considerarse como algo accesorio sujeto a variación de acuerdo con las necesi-dades y el progreso de los tiempos. Y siendo ello así, cons-truidos por la demandada los nuevos pozos en sitio contiguo a los antiguos a los efectos de seguir utilizando las aguas del subsuelo de su finca alumbradas al propio tiempo que las del subsuelo de la finca del demandante, la nueva construcción, el nuevo medio de utilización, no puede considerarse como un nuevo alumbramiento, al que deban aplicarse las reglas de la ley tomando como base la preexistencia del derecho del demandante, preexistencia que hemos visto que no existe. Una respuesta negativa se impone, pues, a la pregunta for-mulada.
Ahora bien ¿puede la demandada a virtud de nuevos medios de utilización, despojar de su derecho al demandante? Claro es que no. ¿Implica lo hecho hasta ahora por la deman-dada el despojo de ese derecho? Veámoslo.
No se ha demostrado que demandante y demandada regu-laran por sí mismos la extensión de sus derechos. El anti-guo arrendatario común actuó seguramente no pensando en ellos sino en su propio beneficio. Hecho por él el alumbra-miento y construidos los pozos, los utilizó para el mayor ren-dimiento de sus cultivos, pero terminado su contrato, la mejora quedó para los dueños. La misma situación continuó porque el demandante volvió a arrendar su finca que quedó controlada a virtud de subarriendo por la demandada, y el cultivo y el riego siguieron bajo una sola dirección, de modo que nunca hubo una fijación entre las partes del derecho al uso de las aguas alumbradas a la vez hace treinta años en cuanto a su extensión, viniendo en cierto modo a recaer esa fijación en los tribunales dé justicia a virtud de este pleito.
*288Hemos dicho en cierto modo porque entendemos qno dada la naturaleza del remedio ejercitado por el demandante, no debe hacerse en definitiva sino incidentalmente a los únicos fines de determinar si hasta ahora se ha demostrado la exis-tencia de un verdadero perjuicio.
Aplicando el principio fundamental relativo al dominio de las aguas del subsuelo que expusimos y lo preceptuado en los artículos de la ley especial sobre la materia invocados por el propio demandante, veremos que el derecho al disfrute-ulterior de las aguas alumbradas en cuanto a cantidad, se-determina por el todo o la parte que se usare desde el prin-cipio y aquí resulta claro que al alumbrarse simultáneamente las aguas en ambas fincas, se usaron para regar diez y seis cuerdas en la del demandante y más de ciento cincuenta en la de la demandada y que así continuó el disfrute — siendo-últimamente la proporción doce-ochenta — hasta que surgió el desacuerdo entre las partes, y como resulta claro también a. virtud de la propia evidencia introducida por el demandante, que no obstante la merma que se advierte en sus pozos cuando funcionan los pozos profundos de la demandada, la cantidad, que obtiene en sólo dos de ellos movidos por bombas de escasa potencia es superior a la que se usó y se ha venido usando-para el riego de su finca, precisa concluir que no se ha demos-trado la existencia de un perjuicio actual que pueda servir de base a la expedición del injunction. Las' mismas auto-ridades citadas por el demandante y apelante — 62 C. J. 520-y 521, Larned v. Jenkins, 169 N. W. 723, 724, 102 Neb. 796— exigen como condición necesaria para el injunction la exis-tencia del perjuicio y el perjuicio fue alegado y se sostiene-que existe por el demandante.
En cuanto a si los pozos profundos construidos por la, demandada pueden llegar a sustraer en el futuro todas las-aguas del subsuelo de la finca del demandante, es algo espe-culativo. Debe existir un perjuicio actual, evidente. Si el caso llegare en la realidad, medios tendrá el demandante .de hacer valer su derecho. Hasta ahora lo probado por él. *289es una merma, perfectamente explicada por tratarse de las mismas aguas subterráneas, que aún deja un margen favorable a su derecho.
Bajo esas circunstancias, no es posible revocar la senten-cia recurrida. Se ajusta a los hechos, a la ley y a la juris-prudencia. El recurso interpuesto contra ella debe en su consecuencia declararse sin lugar, quedando confirmada.